DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 10, 2021 has been entered.
Claim 1 is cancelled.
Claims 2-4, 6-9, 11-13 and 15-18 are currently amended.
Claims 2-33 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 17 and 18, and SEQ ID NO: 1, in the reply filed on December 10, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I to VII focus on too small features, and are all directed to a product that has a core feature in common, and should be examined together.  Applicants argue that the claims have been amended to change claim dependency to depend on claim 2, and asserting that claim 2 makes a contribution over the prior art in that it is drawn to a gene residing at the S-locus of a self-compatible Brassica oleracea plant, while the cited prior art of Nasrallah concerns “a self-compatible sister line derived from the first by a spontaneous mutation at a locus independent of the S-locus”.  Applicants further assert that the other groups should be regrouped as a method group of Groups 8 and 9, a production method including Groups 10 and 11, and a marker Group of Group 12.  This is not found persuasive because a self-compatible Brassica oleracea plant comprising an S locus was known in the prior art, and given uncertainty with the wording of the claim, it can’t be determined if the claim is drawn to a plant comprising an S locus gene that is self-compatible or self-incompatible.  In addition, no reasons have .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-6, 17 and 18 are examined.
Claims 7-16 and 19-33 are withdrawn as drawn to non-elected inventions.

Claim Objections
Claim 2 is objected to because of the following informalities:  at the start of the claim, “The Brassica oleracea” should read “A Brassica oleracea”.  Appropriate correction is required.
Claims 2-6, 17 and 18 are objected to for reciting common names for plant varieties, such as Chinese kale, cauliflower, broccoli, and cabbage, given that some varieties have numerous common names.  It is suggested that the cultivar designations be set forth in the claims, instead.
Also, the claims are objected to for having identifiers that do not state that claims 7-16 and 19-33 are “withdrawn”, but rather that the claims are “currently amended”.  The identifier should say both “withdrawn” and “currently amended”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 2-6, 17 and 18 are indefinite and confusing for reciting that the self-compatible plant is a plant comprising a gene at the S locus of a self-compatible plant that is substituted with the gene of an S locus of a self-incompatible plant, because this means that the claimed plant has an S locus of a self-incompatible plant instead of the S locus of a self-compatible plant, which is contrary to the preamble of the claim, and the disclosure in the specification (see page 16, at [0062]).
Claims 2-3, and claims 4-6 and 17-18 dependent thereon, indefinite in reciting “excluding cauliflower and Chinese kale”, given that it is unclear which plants are excluded from cauliflower and Chinese kale.  Does this refer to the claimed plant, the plant that has a gene residing at the S locus of the self-compatible plant, and/or the plants that are mated.
Claim 4, and claim 5, dependent thereon, is indefinite in reciting that the nucleotide sequence is obtained by deletion, substitution, insertion, and/or addition of one or a plurality of bases of SEQ ID NO: 1 or 2, since such a sequence may not have any sequence similarity to either SEQ ID NO: 1 or 2, and therefore, the metes and bounds of the claimed invention cannot be determined.  
Claim 6 is indefinite in reciting that “the plant is broccoli or cabbage”, given that it is unclear which plant of claim 2 is broccoli or cabbage.  Is this the claimed plant, the plant that has a gene residing at the S locus, or both?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a Brassica oleracea plant having self-compatibility, or a progeny thereof, wherein the plant excludes cauliflower and Chinese kale, comprising a gene residing at the S locus of a self-compatible Brassica oleracea plant which substituted with a gene residing at a self-incompatibility gene locus (S locus) of a self-incompatible Brassica oleracea plant excluding cauliflower and Chinese kale, further wherein the plant comprises a DNA comprising a nucleotide sequence obtained by deletion, substitution, insertion and/or addition of one or a plurality of bases in SEQ ID NO: 1 or 2, and a part of the plant or a seed of the plant.  
However, the specification only discloses and describes self-compatible broccoli plants produced by crossing T-16 with BR-6, and a self-compatible cabbage plant produced by crossing K-3 with CB-20, 35, 23 and 97 (pages 38-40), wherein the progeny self-compatible plants comprise SEQ ID NO: 1 or 2.  The claims are drawn to a multitude of possible Brassica oleracea varieties comprising an indeterminate number of sequences that may or may not have any sequence homology with SEQ ID NO: 1 or 2.  Yet, only plants produced by crosses with the specified parent plants have been shown to result in progeny plants that are self-compatible and comprise SEQ ID NO: 1 or 2.  The claims are drawn to a multitude of possible structures for conferring the claimed functional activity of self-compatibility in a Brassica oleracea that is not cauliflower or Chinese kale, yet only a few examples are provided.
In addition, the specification discloses the uncertainty of identifying a self-compatible plant that is self-compatible due to the particular S locus gene comprised in the genome, given that SI plants can appear SC due to effects at other loci (page 19).
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define 
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 

Claim Rejections - 35 USC § 112
Claims 2-6 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
The claims are drawn to a Brassica oleracea plant having self-compatibility, or a progeny thereof, wherein the plant excludes cauliflower and Chinese kale, comprising a gene residing at the S locus of a self-compatible Brassica oleracea plant which substituted with a gene residing at a self-incompatibility gene locus (S locus) of a self-incompatible Brassica oleracea plant excluding cauliflower and Chinese kale, further wherein the plant comprises a DNA comprising a nucleotide sequence obtained by deletion, substitution, insertion and/or addition of one or a plurality of bases in SEQ ID NO: 1 or 2, and a part of the plant or a seed of the plant.
However, it appears that the parent plants of broccoli BR-6 or T-16, and cabbage K-3 are required to produce the claimed plants.  Since the plant claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a plant is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same plant   in each occurrence and it is not apparent if such a plant is readily available to the public.  It is noted that applicants have deposited seeds under the depository accession numbers:  FERM BP-22347, BP-22348 and BP-22350, but there is no indication in the specification as to public availability.  If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commisioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaude et al (The Plant Cell 5: 75-86, 1993 in IDS) taken with Kusaba et al (PNAS, USA 94: 7673-7678, 1997 in IDS).
The claims are drawn to a Brassica oleracea plant having self-compatibility, or a progeny thereof, wherein the plant excludes cauliflower and Chinese kale, comprising a gene residing at the S locus of a self-compatible Brassica oleracea plant which substituted with a gene residing at a self-incompatibility gene locus (S locus) of a self-incompatible Brassica oleracea plant excluding cauliflower and Chinese kale, further wherein the plant comprises a DNA comprising a nucleotide sequence obtained by deletion, substitution, insertion and/or addition of one or a plurality of bases in SEQ ID NO: 1 or 2, and a part of the plant or a seed of the plant.  It is noted that the claims are indefinite and confusing in reciting that a self-compatible plant results from a gene of a self-compatible plant being substituted with a gene residing at a self-incompatibility gene locus, as stated above.
Gaude et al teach a self-compatible (SC) lines of Brassica oleracea var acephela derived from self-incompatible (SI) lines and that changes at the S locus are responsible for acquisition of the self-compatibility character enabling self-pollination (pages 75-76 and the abstract), wherein var acephela is ornamental cabbage or kale, but is not cauliflower or Chinese kale.  
Gaude et al do not teach SEQ ID NO: 1 or 2, or substituting a self-compatible S locus gene with a self-incompatible S locus gene to produce a self-compatible Brassica oleracea plant.
Kusaba et al teach SEQ ID NO: 1 and 2 from Brassica oleracea
Given the recognition of one of ordinary skill in the art of the value of producing a Brassica oleracea plant having self-compatibility so plants can self-pollinate, as taught by Gaude et al, it would have been obvious to produce a self-compatible Brassica oleracea comprising an S locus of a self-compatible Brassica, such as that of var acephela that is ornamental cabbage, and not cauliflower or Chinese kale, wherein it would have been obvious that the self-compatible plant would comprise a self-compatible S locus gene.  And it would have been obvious that the plant would comprise a nucleotide sequence of SEQ ID NO: 1 or 2, or sequences that may be obtained by deletion, substitution, insertion, and/or addition that would be involved in the expression of self-compatibility in a plant, given that these are S locus genes, and self-pollination would result in the production of progeny, including seeds.  Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.

RESULT 1
D85205
LOCUS       D85205                  1286 bp    DNA     linear   PLN 24-JUL-2016
DEFINITION  Brassica oleracea DNA for S glycoprotein, partial cds.
ACCESSION   D85205
VERSION     D85205.1
KEYWORDS    SLG*S28; self-incompatibility; S glycoprotein.
SOURCE      Brassica oleracea (wild cabbage)
  ORGANISM  Brassica oleracea
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Brassiceae; Brassica.
REFERENCE   1
  AUTHORS   Kusaba,M., Nishio,T., Satta,Y., Hinata,K. and Ockendon,D.
  TITLE     Striking sequence similarity in inter- and intra-specific
            comparisons of class I SLG alleles from Brassica oleracea and
            Brassica campestris: implications for the evolution and recognition
            mechanism
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 94 (14), 7673-7678 (1997)
   PUBMED   9207151
REFERENCE   2  (bases 1 to 1286)
  AUTHORS   Kusaba,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-MAY-1996) Makoto Kusaba, National Institute of
            Agrobiological Resources, Institute of Radiation Breeding; 2425
            Kamimurata, Ohmiya, Ibaraki 319-2293, Japan
            (E-mail:kusaba@irb.affrc.go.jp, Tel:81-2955-2-1138,
            Fax:81-2955-3-1075)
FEATURES             Location/Qualifiers
     source          1..1286
                     /organism="Brassica oleracea"

                     /db_xref="taxon:3712"
                     /haplotype="S28"
     gene            <1..>1286
                     /gene="SLG*S28"
     CDS             <1..>1286
                     /gene="SLG*S28"
                     /note="This sequence was amplified with PCR primers of
                     atgaaaggcgtaagaaaaaccta and ccgtgttttattttaagagaaagagct"
                     /codon_start=2
                     /product="S glycoprotein"
                     /protein_id="BAA21939.1"
                     /translation="YNCCTLSFLLVFLVLILFRPVFSINILSSTESLTISGNRTLVSP
                     GDVFELGFFRTTSSSRWYLGIWYKKVYFRTYVWVANRDNPLSRSIGTLRISNMNLVLL
                     DHSNKSVWSTNLTRENERSPVVAELLANGNFVMRDSNNNDASGFLWQSFDFPTDTLLP
                     EMKLGYNLKTGLNRFLTAWRNSDDPSSGDYSYKLENRELPEFYLLKSGFQVHRSGPWN
                     GVRFSGIPENQKLSYMVYNFTENSEEVAYTFRMTNNSFYSRLKVSSDGYLQRLTLIPI
                     SIVWNLFWSSPVDIRCDMFRVCGPYAYCDGNTSPLCNCIQGFDPWNLQQWDIGEPAGG
                     CVRRTLLSCSGDGFTKMKKMKLPDTRLAIVDRSIGVKECEKRCLSDCNCTAFANADIR
                     NGGTGCVIWNGELEDIRTYFADGQDLYVRLAAADLG"
     variation       <1..>1286
                     /gene="SLG*S28"

  Query Match             98.6%;  Score 1157;  DB 339;  Length 1286;
  Best Local Similarity   99.1%;  
  Matches 1163;  Conservative    0;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 TCTTTCTCGTCTTGATTCTATTTCGTCCTGTCTTTTCGATCAACATTTTGTCGTCCACAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db         33 TCTTTCTCGTCTTGATTCTATTTCGTCCTGTCTTTTCGATCAACATTTTGTCGTCTACAG 92

Qy         61 AATCTCTTACAATCTCAGGCAACGGAACGCTTGTATCTCCCGGTGATGTCTTCGAGCTCG 120
              ||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||
Db         93 AATCTCTTACAATCTCAGGCAACAGAACGCTTGTATCTCCCGGTGATGTCTTCGAGCTCG 152

Qy        121 GTTTCTTCAGAACCACCTCAAGTTCTCGTTGGTATCTCGGGATATGGTACAAGAAAGTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        153 GTTTCTTCAGAACCACCTCAAGTTCTCGTTGGTATCTCGGGATATGGTACAAGAAAGTCT 212

Qy        181 ACTTCAGAACCTACGTATGGGTTGCCAACAGAGATAACCCTCTCTCCCGTTCCATTGGAA 240
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        213 ACTTCAGAACATACGTATGGGTTGCCAACAGAGATAACCCTCTCTCCCGTTCCATTGGAA 272

Qy        241 CCCTCACAATCTCCAACATGAACCTGGTCCTCCTTGATCACTCTAATAAATCTGTTTGGT 300
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        273 CCCTCAGAATCTCCAACATGAACCTGGTCCTCCTTGATCACTCTAATAAATCTGTTTGGT 332

Qy        301 CGACAAATCTTACTAGAGAAAATGAGAGATCTCCGGTGGTGGCAGAGCTTCTCGCTAACG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        333 CGACAAATCTTACTAGAGAAAATGAGAGATCTCCGGTGGTGGCAGAGCTTCTCGCTAACG 392

Qy        361 GAAATTTCGTGATGCGAGACTCCAATAACAACGACGCAAGTGGATTCTTATGGCAAAGTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        393 GAAATTTCGTGATGCGAGACTCCAATAACAACGACGCAAGTGGATTCTTATGGCAAAGTT 452

Qy        421 TCGATTTCCCTACAGATACCTTGCTTCCAGAGATGAAGCTAGGTTACAACCTCAAAACAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        453 TCGATTTCCCTACAGATACCTTGCTTCCAGAGATGAAGCTAGGTTACAACCTCAAAACAG 512

Qy        481 GGCTGAACAGATTCCTTACAGCATGGAGAAATTCAGATGATCCCTCAAGCGGGGATTACT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        513 GGCTGAACAGATTCCTTACAGCATGGAGAAATTCAGATGATCCCTCAAGCGGGGATTACT 572

Qy        541 CGTACAAGCTTGAAAACCGAGAGCTTCCTGAGTTCTATCTACTGAAAAGTGGCTTCCAAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        573 CGTACAAGCTTGAAAACCGAGAGCTTCCTGAGTTCTATCTACTGAAAAGTGGCTTCCAAG 632

Qy        601 TCCACCGGAGCGGTCCATGGAATGGAGTCCGATTTAGTGGCATACCAGAGAACCAAAAGT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        633 TCCACCGGAGCGGTCCATGGAATGGAGTCCGATTTAGTGGCATACCAGAGAACCAAAAGT 692


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        693 TGAGTTACATGGTGTACAATTTCACAGAGAACAGTGAGGAGGTCGCTTATACATTTCGAA 752

Qy        721 TGACCAACAACAGCTTCTACTCGAGATTGAAAGTAAGTTCCGACGGGTACTTGCAGCGAC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        753 TGACCAACAACAGCTTCTACTCGAGATTGAAAGTAAGTTCCGACGGGTACTTGCAGCGAC 812

Qy        781 TGACGTTGATCCCGATATCAATTGTTTGGAACTTGTTCTGGTCTTCACCAGTGGATATCC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        813 TGACGTTGATCCCGATATCAATTGTTTGGAACTTGTTCTGGTCTTCACCAGTGGATATCC 872

Qy        841 GGTGTGATATGTTCAGGGTTTGTGGTCCTTACGCTTACTGTGACGGGAACACATCACCGT 900
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db        873 GGTGTGATATGTTCAGGGTTTGTGGGCCTTACGCTTACTGTGACGGGAACACATCACCGT 932

Qy        901 TGTGTAACTGTATCCAAGGGTTTGATCCCTGGAATTTGCAGCAGTGGGATATCGGGGAGC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        933 TGTGTAACTGTATCCAAGGGTTTGATCCCTGGAATTTGCAGCAGTGGGATATCGGGGAGC 992

Qy        961 CGGCAGGTGGGTGTGTAAGGAGGACGCTGCTGAGCTGCAGTGGTGATGGTTTTACCAAGA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        993 CGGCAGGTGGGTGTGTAAGGAGGACGCTGCTGAGCTGCAGTGGTGATGGTTTTACCAAGA 1052

Qy       1021 TGAAGAAAATGAAGTTGCCTGACACTAGGTTGGCGATTGTTGACCGGAGTATTGGTCTGA 1080
              |||||||||||||||||||||||||||||||||||||||| ||||| ||||||||| |||
Db       1053 TGAAGAAAATGAAGTTGCCTGACACTAGGTTGGCGATTGTCGACCGCAGTATTGGTGTGA 1112

Qy       1081 AAGAATGTGAGAAGAGGTGCCTTAGCGACTGTAACTGTACCGCATTTGCAAATGCGGATA 1140
              |||||||||||||||||||||||||||| || ||||||||||||||||||||||||||||
Db       1113 AAGAATGTGAGAAGAGGTGCCTTAGCGATTGCAACTGTACCGCATTTGCAAATGCGGATA 1172

Qy       1141 TCCGGAATGGTGGTACGGGTTGTGTGATTTGGA 1173
              |||||||||||||||||||||||||||||||||
Db       1173 TCCGGAATGGTGGTACGGGTTGTGTGATTTGGA 1205


Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662